DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-30 are amended. Claims 31-32 are cancelled and claim 33 is newly added. Claims 1-30 and 33 filed 3/4/22 are pending.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-7, 9, 12, 16-22, 24, 26, and 30 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Beatty et al (2018/0033255) in view of Bedier et al (2019/0172036).
Re Claims 1, 16: Beatty discloses comprising: 
a first casing housing an applications processor and a first security processor located within a first security mesh (see [0087] secure mesh that protects cores from tampering, see [0116-0017] discloses a cover 1502 for client device 120, [0017] discloses secure processor);
a first computer readable medium located within the first security mesh and accessible to the first security processor and storing instructions which, when executed by the first security processor cause the first security processor to (see [0060] discloses microprocessor where computer readable medium can be any type of device that stores data or instructions for processor):
transmit a first certificate signing request from the first security processor to the applications processor (see [0112] certificate authority may sign a certificate signing request from first security processor to applications processor, see [0105] discloses certificate, certification authority, encrypted or private key, [0017] discloses a secure processor and application processor); 
receive a signed first certificate from the applications processor at the first security processor, wherein the signed first certificate is signed by a certificate authority and received in response to transmitting the first certificate signing request (see [0112] certificate authority may sign a certificate signing request from first security processor to applications processor, see [0105] discloses certificate, certification authority, encrypted or private key, [0017] discloses a secure processor and application processor); 
receive a signed second certificate from the applications processor at the first security processor, wherein the signed second certificate is signed by the certificate authority and received in response to transmitting a second certificate signing request from the second security processor to the applications processor (see [0112] certificate authority may sign a certificate signing request from first security processor to applications processor, see [0105] discloses certificate, certification authority, encrypted or private key, [0017] discloses a secure processor and application processor and [0054] discloses multiple secure processor units); 
verify the signed first certificate and the signed second certificate at the first security processor (see [0109] persistent identity may be in form of digital public-key certificate may authenticate themselves, see [0105] discloses certificate, certification authority, encrypted or private key); 
generate, subsequent to verifying the signed first certificate and the signed second certificate, a unique pre-shared key using information from the signed first certificate and the signed second certificate (see [0106] AP 108 may look up flash to determine whether private key exists. If key not found, flash may report that block location is empty and key needs to be created, see [0105] discloses certificate, certification authority, encrypted or private key); 
and establish a secure connection with a second security processor using the unique pre-shared key (see [0109] SP 106 and AP 108 may authenticate themselves. Key component protected by SP 106 secure cryptographic device such that tampering with device may erase the key. Devices may not be cloned and communications remain private and authentic, [0017] discloses a secure processor and application processor and [0054] discloses multiple secure processor units).
However, Beatty fails to disclose the following. Meanwhile, Bedier discloses:
a second casing housing a second security processor located within a second security mesh separate from the first security mesh, wherein the first casing is connected to the second casing, wherein a secure connection is established between the first security processor and the second security processor (see [0097] printer coupled to main display and secure display, such that respective display and printer housed in single housing, however printer can be housed in separate and distinct housing from main housing, see [0021] secure processor 210 connected to secure input device 230, [0033] it discloses that the secure input device 230 can be connected to the secure processor 210 by a wired connection.).
From the teaching of Bedier, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s invention with Bedier’s disclosure of casings in order for allowing separated, joined casings and secure points of sale.
Re Claims 2, 17: Beatty discloses further comprising:
a universal serial bus wherein: 
a universal serial bus abstraction layer on the applications processor forms a universal serial bus connection via the universal serial bus;
and wherein the secure connection is established over the universal serial bus connection (see [0031] applications processor to form USB connection visa USB, [0074] discloses USB).
Re Claims 3, 18: Beatty discloses wherein:
the secure connection uses an authenticated and confidential channel establishment (ACCE) protocol (see [0042] discloses SSL, TLS, IPsec).
Re Claims 4, 19: Beatty discloses wherein: 
the ACCE protocol is a transport layer secure (TLS) establishment protocol (see [0042] ACCE protocol is TLS establishment protocol).
Re Claims 5, 20: Beatty discloses further comprising:
a touch display that sends touch coordinates to the applications processor in an unsecure mode and sends touch coordinates to the first security processor in a secure mode (see [0028, 0054] discloses touch screen).
However, Beatty fails to disclose the following. Meanwhile, Bedier discloses:
a first casing supporting the touch display (see [0097] printer coupled to main display and secure display, such that respective display and printer housed in single housing, however printer can be housed in separate and distinct housing from main housing).
From the teaching of Bedier, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s invention with Bedier’s disclosure of casings in order for allowing separated, joined casings and secure points of sale.
Re Claim 6: However, Beatty fails to disclose the following. Meanwhile, Bedier discloses further comprising:
a wire connecting the first casing to the second casing (see [0033] secure connection formed over wire, wired connection);
wherein the secure connection is formed over the wire (see [0033] secure connection formed over wire, wired connection); and
wherein the second casing is an interchangeable base (see [0051] both secure and main processor can be concurrently connected to secure input processor, [0110] discloses payment terminal operable in desktop ode when coupled to dock).
From the teaching of Bedier, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s invention with Bedier’s disclosure of wiring in order for connecting different terminals.
Re Claims 7, 22: However, Beatty fails to disclose the following. Meanwhile, Bedier discloses further comprising:
a second computer readable medium accessible to the applications processor and storing instructions which, when executed by the applications processor, cause the applications processor to:
receive capabilities information from the second security processor (see [0038] receive sensitive information, separate information, process information, secure processor can be dynamically update or adjusted in any suitable manner); and 
adjust at least one aspect of an operating system of the applications processor based on the capabilities information (see [0038] receive sensitive information, separate information, process information, secure processor can be dynamically update or adjusted in any suitable manner).
From the teaching of Bedier, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s invention with Bedier’s disclosure of capabilities information in order for “… suitable transaction-related business functionality (see Bedier [0020]).”
Re Claims 9, 24: Beatty discloses further comprising: a second computer readable medium accessible to the applications processor and storing instructions which, when executed by the applications processor, cause the applications processor to: 
periodically poll the second security processor for outbound messages for the first security processor; and transfer, using the applications processor and the secure connection, the outbound messages for the first security processor to the first security processor (see [0073] second processor and second processor data input port and second data output port).
Re Claims 12, 26: Beatty discloses further comprising: a second computer readable medium accessible to the applications processor and storing instructions which, when executed by the applications processor, cause the applications processor to: 
receive, at the applications processor, a second certificate signing request from the second security processor; receive, at the applications processor, the first certificate signing request; bundle the first certificate signing request and the second certificate signing request into a combined certificate signing request; and transfer the combined certificate signing request to the external certificate authority (see [0027] discloses applications processor, [0105] discloses certificate, certification authority, encrypted or private key).
Re Claim 21: Beatty discloses: wherein the second casing comprises a mechanical keypad; and wherein the mechanical keypad is communicatively connected to the second security processor (see [0068] voice activated interface or standard key pad).
However, Beatty fails to disclose the following. Meanwhile, Bedier discloses further comprising: a wire connecting the first casing to the second casing (see [0033] secure connection formed over wire, wired connection). From the teaching of Bedier, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s invention with Bedier’s disclosure of wiring and casing in order for connecting different terminals.
Re Claims 30, 33: Beatty discloses wherein the unique pre-shared key is generated using an elliptic key exchange (see [0106] AP 108 may look up flash to determine whether private key exists. If key not found, flash may report that block location is empty and key needs to be created.).
6. 	Claims 13-15 and 27-29 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Beatty et al (2018/0033255) in view of Bedier et al (2019/0172036), and further in view of Zovi et al (2018/0005230).
Re Claims 13, 27: However, Beatty, Murray, and Bedier fail to disclose the following. Meanwhile, Zovi discloses further comprising: 
a second computer readable medium accessible to the applications processor and storing instructions which, when executed by the applications processor, cause the applications processor to: 
receive, at the applications processor, a second certificate signing request in a remote procedure call (RPC) certificate signing request from the second security processor; translate, using the applications processor, the RPC certificate signing request from the second security processor into a hypertext transfer protocol (HTTP) certificate signing request; and transfer the HTTP certificate signing request to the certificate authority (see [0063] tamper detection component 80 and tamper monitoring component 70 can communication via encrypted protocol called “trusted channel” implemented on top of HTTPS). 
From the teaching of Zovi, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s, Murray’s, and Bedier’s inventions with Zovi’s disclosure of RPC in order “… to establish a secure communication channel between a payment object reader and a payment terminal… (see Zovi Abstract).”
Re Claims 14, 28: However, Beatty, Murray, and Bedier fail to disclose the following. Meanwhile, Zovi discloses:
wherein the HTTP certificate signing request is a JavaScript Object Notation (JSON) HTTP certificate signing request (see [0184] discloses JSON object). 
From the teaching of Zovi, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s, Murray’s, and Bedier’s inventions with Zovi’s disclosure of JSON object in order “… to establish a secure communication channel between a payment object reader and a payment terminal… (see Zovi Abstract).”
Re Claims 15, 29: However, Beatty, Murray, and Bedier fail to disclose the following. Meanwhile, Zovi discloses wherein: 
the second computer readable medium accessible to the applications processor further stores instructions which, when executed by the applications processor, cause the applications processor to: 
receive, at the applications processor, the first certificate signing request in a second RPC certificate signing request from the first security processor (see [0030] generation of attestation ticket object when platform scanned for first time or every time); and translate, using the applications processor, the second RPC certificate signing request into the HTTP certificate signing request; and the HTTP certificate signing request is a combined HTTP certificate signing request (see [0063] tamper detection component 80 and tamper monitoring component 70 can communication via encrypted protocol called “trusted channel” implemented on top of HTTPS).
From the teaching of Zovi, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s, Murray’s, and Bedier’s inventions with Zovi’s disclosure of RPC in order “… to establish a secure communication channel between a payment object reader and a payment terminal… (see Zovi Abstract).”
7. 	Claims 8, 10-11, 23, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beatty et al (2018/0033255) in view of Bedier et al (2019/0172036) and Murray et al (10,326,797).
Re Claims 8, 23: However, Bedier and Beatty fail to disclose the following. Meanwhile, Murray discloses further comprising: 
a second computer readable medium accessible to the applications processor and storing instructions which, when executed by the applications processor, cause the applications processor to: 
transfer, using the secure connection and the applications processor, messages from the second security processor to the first security processor (see col.10, lines 20-49 discloses encrypting received information and controlling transfer of information out of secure element 122. First device 120 configured to transmit digital information to second device 130 using secure connection 111). 
From the teaching of Murray, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s and Bedier’s inventions with Murray’s disclosure of a second computer readable medium in order for “… provisioning a secure connection… (see Murray Abstract).”
Re Claims 10, 25: However, Bedier and Beatty fail to disclose the following. Meanwhile, Murray discloses wherein: the unique pre-shared key is generated using a Diffie-Hellman key exchange protocol (discloses Diffie-Hellman key exchange in col.4, lines 16-39). From the teaching of Murray, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s and Bedier’s inventions with Murray’s disclosure of a Diffie-Hellman key exchange protocol in order for “… provisioning a secure connection… (see Murray Abstract).”
Re Claim 11: However, Bedier and Beatty fail to disclose the following. Meanwhile, Murray discloses wherein: 
the first certificate signing request includes a first global unique identifier associated with the first security mesh; 
and the signed second certificate includes a second global unique identifier associated with the second security mesh (see col.4 line 40 to col.5 line 13, generation of secure connection can be based on secret data set called “seed” within cryptographic key can be generated. Seed can be any set of secret data, like truly randomly generated number. Seed can be associated or mapped to another set of data, such as device identifier or device in system. Seed mapped in this way can be designated a device secret and can be combined with device identifier to augment key generation. Device can be assigned device identifier from multiple sources including unique identifier).
From the teaching of Murray, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Beatty’s and Bedier’s inventions with Murray’s disclosure of global unique identifier in order for “… provisioning a secure connection… (see Murray Abstract).”
Response to Arguments
8.	Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. The applicant argues that Beatty does not disclose the first casing and second casing limitations. However, Beatty discloses a first casing housing an applications processor and a first security processor located within a first security mesh. In particular, in [0087] of Beatty, it discloses a secure mesh that protects cores from tampering. Then, it discloses an   application processor (AP 108) in [0027]. In terms of a casing, Beatty discloses in [0116-0017] a cover 1502 for client device 120, wherein a cover is analogous to a casing or housing.
In terms of the second housing, Bedier is relied upon. Bedier discloses a second casing housing a second security processor located within a second security mesh separate from the first security mesh, wherein the first casing is connected to the second casing, wherein a secure connection is established between the first security processor and the second security processor, as one can see in [0097], Bedier discloses a printer coupled to main display and secure display, such that the respective display and printer housed in single housing, however the printer can be housed in separate and distinct housing from main housing. In [0021] of Bedier, it discloses a secure processor 210 connected to secure input device 230. In [0033], it discloses that the secure input device 230 can be connected to the secure processor 210 by a wired connection.
In regards to the processors, Beatty discloses in [0017] a secure processor and application processor. Then, in [0054], Beatty discloses multiple secure processor units which are analogous to multiple secure processors.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jiang et al (A Blockchain-Based Authentication Protocol for WLAN Mesh Security Access, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/5/2022
/Fawaad Haider/
Examiner, Art Unit 3687